 

Master Services Agreement

 

This MASTER SERVICES AGREEMENT (“Agreement”) is made and entered into as of May
15, 2014 (the “Effective Date”), by and between CloudWebStore, Inc., a Missouri
limited liability with offices located at 5042 Wilshire Blvd, #26900, Los
Angeles, CA 90036 (the “Company”), and StationDigital Corporation, a Delaware
corporation with offices located at 9465 Wilshire Blvd, Suite 300, Beverly
Hills, CA 90212 (“Client”).

 

BACKGROUND

 

The Company sells and distributes a variety of digital and physical products
(“Products”), both directly and through a network of partners (the “Company
Network”), through its proprietary e-commerce platform (the “Company eStore”).
Client wishes to become a part of the Company Network by adding a tailored and
branded eStore (the “Client eStore”) to the Client’s website (the “Client
Website”). Company agrees to develop, host and provide the Client eStore to
Client subject to the terms and conditions of this Agreement (collectively, the
“Services”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

SECTION 1. DEFINITIONS

 

All capitalized terms used and not otherwise defined in this Agreement shall
have the meaning ascribed thereto below:

 

“Confidential Information” shall mean all information of any kind, whether
written or oral, regarding Company or any of its businesses or operations,
including, without limitation, information concerning Company’s or its
licensors’ products, services, website, software, product development, product
pricing, product maintenance, business plans, strategies, business partners and
alliances, finances, operations, assets, suppliers, customers, clients,
employees, contracts, systems and processes, whether such information is
obtained before or after the date of this Agreement, through any means or source
or from any Company officer, director, employee, shareholder, member, advisor,
consultant, contractor, agent or representative. Notwithstanding the foregoing,
Confidential Information shall exclude information (a) available to the public
other than by a breach of this Agreement; (b) rightfully received from a third
party not in breach of a contractual, fiduciary or other obligation of
confidentiality; (c) known to Client at the time of disclosure as evidenced by
the written records of Client at the time of disclosure or independently
developed by a party without reference to any of the Confidential Information;
or (d) produced in compliance with any court order; provided, however, that
Client gives Company reasonable notice that such Confidential Information is
being sought by a third party, so as to afford Company the opportunity to limit
or prevent such disclosure.

 

“Gross Revenue” shall mean total revenue actually collected by Company from
users relating to sales (or, if applicable, rentals or subscriptions) of
Products through the Client eStore, less applicable sales taxes or duties which
are required to be collected and withheld, if any, by law of a province, state
or country.

 

“Intellectual Property Rights” shall mean the intangible legal rights or
interests evidenced by or embodied in (a) any idea, design, concept, technique,
invention, discovery or improvement, regardless of patentability, but including
patents, patent applications, trade secrets, and know-how; (b) any work of
authorship, regardless of copyrightability, but including copyrights and any
moral rights recognized by law; (c) any trademark, trade name, service mark or
logo; and (d) any other intellectual property, proprietary or similar rights,
including all goodwill pertaining thereto, and in each case, on a worldwide
basis.

 

“Net Revenue” shall mean Gross Revenue less (a) refunds and returns, (b) credit
card chargebacks and third party ecommerce transaction costs incurred or
experienced by Company in connection with sales (or, if applicable, rentals or
subscriptions) of Products through the Client eStore, and (c) the cost of goods
sold relating to sales (or, if applicable, rentals or subscriptions) of Products
through the Client eStore.

 

 

 

 

“Sales Price” shall mean the price the Products are made available for sale (or,
if applicable, for rental or subscription) on the Client Website.

 

“Client Materials” shall mean any trademarks, service marks, trade names, logos,
content, information, and other materials (including their associated
Intellectual Property Rights) provided by Client to Company to provide the
Services.

 

“Client Products” shall mean any Products sold in the Client eStore that are
supplied to the Company eStore by Client.

 

“Premium Content” shall mean content that may incur a minimum guarantee, advance
charge, marketing commitment, or other charge beyond the standard Company eStore
Products as may be offered and updated from time to time by Company. Examples
may be, but are not limited to, popular and premium movies, music, streaming
content, best-selling books, software, or games.

 

SECTION 2. SERVICES

 

2.1          Client eStore. Subject to the terms and conditions of this
Agreement, Company shall use commercially reasonable efforts to develop, host
and operate the Client eStore on a separate portion of Client Website as
mutually agreed by the parties. The Client eStore will conform to the functional
specifications detailed in EXHIBIT A hereto (the “Specifications”) based upon
Company’s standard Company eStore (as may be amended and modified from time to
time in Company’s sole discretion) and customized using (a) the Client Materials
provided by Client to Company and (b) the skin style and “look and feel”
designated by Client. Company will host the Client eStore at an URL mutually
agreed upon by the parties. Client grants to Company a nonexclusive right and
license during the term of this Agreement to use all trademarks owned or used by
Client in connection with the sale, rental or distribution of the Client
Products in conjunction with Company’s development, hosting and operation of the
Client eStore. Client shall be responsible for securing the Client eStore domain
name or URL and shall have sole ownership and control of the Client eStore
domain name or URL.

 

2.2Development Plan.

 

2.2.1      In connection with the development, establishment and set-up of the
Client eStore, Company shall prepare a development plan (the “Development Plan”)
designed to satisfy the Specifications, which Development Plan shall include (a)
detailed technical specifications, (b) a listing of all tasks and items to be
delivered by the Company and the Client (each, a “Deliverable”), (c) a delivery
schedule containing a delivery date for each Deliverable, and (d) the
compensation and expenses payable to the Company by Client with respect to the
development and engineering services to be rendered by the Company under the
Development Plan (the “Development and Engineering Services”). All compensation
and expenses payable with respect to the Development and Engineering Services
shall be paid by client in the manner and at the times set forth EXHIBIT B
hereto.

 

2.2.2      The Company shall deliver the Development Plan for the Client eStore
to the Client not later than ten (10) business days after full execution and
delivery of this Agreement. The Client shall have two (2) business days to
review the Development Plan. If the Client reasonably determines that the
Development Plan is unsatisfactory in any material respect, the Client shall
prepare a detailed written description of the objections and deliver such
objections to the Company within two (2) business days of its receipt of the
Development Plan. The Company shall then have two (2) business days to modify
the Development Plan to respond to the Client’s objections. The Client shall
have one (1) business day to review the modified Development Plan. If the Client
deems the modified Development Plan to be unacceptable, the foregoing procedure
shall be repeated until the Client determines that the Development Plan is
reasonably acceptable in all material respects or the date which is thirty (30)
calendar days after the date on which the Client received the initial draft
Development Plan from the Company, at which time the Client shall have the
option of terminating this Agreement upon written notice to the Company or
permitting the Company to modify the Development Plan again under the procedure
outlined in this paragraph. If this Agreement is terminated, the obligations of
both parties under it shall end except for the ongoing obligations of
confidentiality set forth in the applicable provision of this Agreement. Upon
approval of the Development Plan by the Client, it will be marked as EXHIBIT B
and will be deemed by both parties to have become a part of this Agreement and
will be incorporated by reference. The Company shall then commence development
of the Client eStore in conformity to the requirements set forth in the
Development Plan.

 

 

 

 

2.3          Sales. All sales (or if applicable, rentals or subscriptions) of
Products through the Client eStore under this Agreement shall be made by Company
to the applicable Client eStore user. The Company will determine the price at
which Products will be sold through the Client eStore and the manner in which
the Product will be offered (i.e. whether by sale, rental, or subscription).
However, all sales of Client Products sold through the Client eStore shall be
made by the Client directly to Client eStore user. Client shall be solely
responsible for setting the Sales Price of Client Products sold directly to
users through the Client eStore. Although Company will not be selling any Client
Products to the user, it will provide all functions needed to collect on behalf
of Client all Gross Revenue and applicable fees and taxes (where applicable) on
sales of Client Products on the Client eStore to Client eStore users.

 

2.4          Promotional Efforts. In addition to the other terms and conditions
of this Agreement, Client agrees to promote the Client eStore in the manner set
forth in EXHIBIT C to this Agreement.

 

2.5          Cooperation with Company. Client shall provide Company access to
and permission to use all information, materials, internal resources, facilities
and personnel as necessary to complete the Services.

 

2.6          Client Website Content and Access. The Client Website and any
advertisements or promotions thereon (excluding the Client eStore) shall not
contain any content or materials that reasonably could be considered by Company
to be: (a) obscene, profane, or sexually explicit; (b) related to gambling
(other than legal lotteries, legal sweepstakes, or legal contests); (c)
defamatory, libelous or slanderous; (d) obscene, threatening, harassing, hateful
or racially, ethnically, religiously or otherwise offensive; (e) denigrating to
particular group based on gender, race, creed, religion, sexual preference or
handicap; (f) infringing on any copyrights, patents, intellectual property, or
any laws relating to same; (g) permitting, either explicitly or implicitly, or
by act or omission, the use of or access to Company’s platform or system by more
than one registered user or consumer per account, sign-in, or registration, in
violation of any grant, license or rights; or (h) unlawful or encouraging of
conduct that would be a criminal or civil offense (collectively, “Prohibited
Content”). Company shall have the right to refuse to post on and/or remove from
the Client eStore any Client Materials containing any Prohibited Content or any
content which Company reasonably determines conflict with, interfere with or are
detrimental to Company’s or its licensors’ interests, reputation or business or
which may subject Company or its licensors to unfavorable regulatory action,
violate any law, infringe the rights of any person or subject Company or its
licensors to liability for any reason.

 

SECTION 3. GRANT OF LICENSES

 

3.1          Client Materials License. Client hereby grants to Company a
nontransferable, nonexclusive, worldwide, royalty-free right and license during
the term of this Agreement to use, reproduce, modify, distribute, perform and
display the Client Materials solely for the purpose of providing the Services.
The Client Materials shall remain the exclusive property of Client. Client shall
provide the Client Materials at such times and in such format as reasonably
requested by Company.

 

 

 

 

3.2          Company License. Company hereby grants to Client a nontransferable,
nonexclusive right and license during the term of this Agreement (and subject to
the terms and conditions of this Agreement) to use and promote the Client eStore
through the Client Website.

 

3.3          Terms and Conditions. All Client eStore users will be required to
accept the standard Company eStore terms of use and privacy policy prior to
registering and using the Client eStore.

 

3.4          Reserved Rights. All rights not specifically granted to Client
hereunder are reserved by Company. Company reserves the right to directly
promote, develop, host and operate the Company eStore and to offer similar
products and services to other parties, including, without limitation, other
eStore partners that may be competitive with Client; provided that, such similar
products and services will not incorporate any Client Materials.

 

3.5          Subcontractors. Client understands and agrees that Company may, in
its sole discretion, subcontract its obligations under this Agreement to third
parties.

 

3.6          Prohibitions. Except in accordance with this Agreement, under no
circumstances may Client, without the advance written consent of Company, (a)
decompile, reverse compile, disassemble or reverse engineer all or any portion
of the Company eStore, Client eStore, or the Products; (b) undertake any
activity intended to bypass, modify, defeat or circumvent the operation of the
Company eStore or any mechanisms operatively linked to it; (c) grant any other
person or entity the right or access to do either of (a) or (b); (d) digitally
reproduce, modify, edit, adapt, publish, translate, publicly display,
distribute, transmit, sell, sublicense, create derivative works or compilations
incorporating, assign, transfer, display, distribute, rent, lease or unbundle
any digital Products or digital content; (e) permit, either explicitly or
implicitly, or by act or omission, the use of or access to Company’s platform or
system by more than one registered user or consumer per account, sign-in, or
registration, in violation of any grant, license or rights; (f) use any
interface, other than Client eStore (via the Company eStore pursuant to this
Agreement), to offer, sell, or rent via the Client Website any products or
services that are the same or similar to the Products offered through the
Company eStore; (g) distribute, display, forward, permit, or permit others to
facilitate, any unlicensed digital content, “torrenting,” or illegal P2P file
sharing of any kind; or (h) display the Products and Client eStore via other
websites, any other delivery methods or in any other medium.

 

SECTION 4. FEES AND PAYMENT

 

4.1          Fees Relating to Sales. Company will pay to Client twenty percent
(20%) of Net Revenue generated from sales (or if applicable, rental or
subscription) of Products (other than Client Products) via the Client eStore.
Company will pay Client sixty percent (60%) of Gross Revenue generated from the
sales on behalf of the Client (or, if applicable, rental or subscription) from
sales of Client Products, if any, through the Client eStore.

 

4.2          Development Fees. Client agrees to pay Company a development fee of
One Million Dollars ($1,000,000) which must be paid in full on or before
December 31, 2014.

 

4.3          Minimum Revenue Guarantee. Within twelve (12) months of executing
this Agreement, Client agrees to generate sufficient transactions through their
eStore that will generate minimally One Hundred Thousand Dollars ($100,000) of
Net Revenue per month for the Company. If the Client fails to generate
sufficient transactions through their eStore resulting in less than One Hundred
Thousand Dollars ($100,000) of Net Revenue for any given month for the Company,
the Client will pay the Company an amount equal to One Hundred Thousand Dollars
($100,000) less the actual Net Revenue generated by the Client for the Company
for the month.

 

 

 

 

4.4          Payment. Payments to Client will be made within sixty (60) days
after the end of each calendar month in which the actual revenue is collected by
Company. Payment to Company for the Minimum Revenue Guarantee will be made
within fifteen (15) days after the end of each calendar month in which the
actual Minimum Revenue Guarantee is applicable. Payment to Company for the
Development Fees will be paid in full on or before December 31, 2014. All
payments will be made in US dollars and will be subject to any required tax
withholdings or other withholdings required by law.

 

4.5          Reporting and Audit. Company will provide with each payment a
report setting forth the Gross Revenue and Net Revenue from the Client eStore
for the applicable payment period. All such reports shall be reasonably
detailed, setting out the computation or calculation used to determine the
aggregate fee payable under Section 4.1 above. Client is entitled, on thirty
(30) days prior written notice to Company and not more than once per any twelve
(12) month period, to attend (or appoint an independent accountant to attend)
Company’s premises and inspect such of Company’s records as may be reasonably
necessary to verify the information contained in any report delivered by Company
to Client under this Agreement. Company must permit any such inspection at any
time during the term of this Agreement and for six (6) months thereafter. If an
inspection under this section correctly reveals that the total amount payable to
Client is a sum greater than the amount specified in the relevant reports, then
Company will pay to Client the difference within ten (10) days of demand in
writing by Client, which demand will be accompanied by a copy of the inspection
report. If the amount payable to Client under this section exceeds the amount
specified in any report or reports by 10% or more, then Company will also pay
the reasonable and necessary out-of-pocket costs and expenses actually incurred
by Client for that inspection.

 

4.6          Method of Payment. Prior to receiving any payments under this
Section 4, Client will provide payment and tax information including, if
necessary, a valid tax I.D. number. Company may withhold any payments due and
payable to Client in escrow until all necessary tax information is received from
Client. Company will (i) issue and deliver to Client a check for the fees
earned, (ii) directly deposit the fees earned into Client’s bank account or
(iii) send Client a wire transfer. If Client selects payment by check or direct
deposit, Company may accrue and withhold fees payable hereunder until the total
amount due is at least $100.00, and payments by wire transfer may be withheld
until the total amount due is at least $5,000.00. Accrued but unpaid license
fees will be held by Company as provided herein without interest.

 

4.7          State Tax Obligations. Client will be solely responsible and liable
for the reporting and remitting of any state tax due with respect to the sale of
Client Products via the Client eStore. Nothing in this contract shall be
construed to create any type of agency relationship between Client and Company.
Client will responsible for notifying Company on a monthly basis those states
and other tax jurisdictions in which Client has an obligation to collect and
remit sales, use and/or other similar transaction taxes on sales of Client
Products through the Client eStore. Failure to supply such information on an
accurate and timely basis will result in a full indemnification of Company by
Client as outlined in Section 4.7 below.

 

4.8          Tax Indemnification. Client will solely be liable for, and will
indemnify and hold Company harmless against all sales, use and/or similar
transaction tax liability (including interest, penalties, and costs and expenses
including attorney fees) (“Sales Tax”), if any assessed upon Client’s sale of
Client Products on the Client eStore. If any taxing authority assesses or claims
any Sales Tax on or against Company: (a) Company will control the defense
against such assessment or claim (without limiting Client’s obligation to
indemnify and hold Company harmless pursuant to this Section); and (b) to the
extent Company seeks indemnity by Client under this Section, Company will not
settle, or consent to any judgment with respect to, such assessment or claim
without Client’s prior written consent, which consent will not be unreasonably
withheld.

 

4.9          Tax Audits. Both parties agree to use commercially reasonable
efforts to cooperate and provide assistance to each other with respect to any
potential state and local sale and use tax audit in connection with the
activities under this Agreement. Furthermore, the parties agree that only
information readily available using the parties existing information systems
will be provided under this Section and neither party will be responsible for
modifying or creating new systems to obtain any required or requested sales
and/or use tax information relating to any state or local sales and/or use tax
audit. Each party agrees that any costs incurred in connection with such
cooperation and assistance will be borne solely by the party incurring such
costs.

 

 

 

 

4.10        Tax Software and Services. Company uses certain software for the
calculation of state sales taxes. Client is required, and Client does hereby
agree and consent, to pay in addition to any other fees or costs, the entire
licensing cost for use of any sales tax software calculator, or monthly charges
for use of same. Charges for same will be disclosed to Client on any invoice as
may be generated and forwarded by the Company to Client in the general course of
business conduct. Also, if requested by Company, Client will promptly execute
any and all documents or licenses as may be requested by Company’s approved
sales tax calculation provider. Company reserves the right to employ, retain, or
use any provider of tax calculation services as it deems fit in its sole
discretion, and Client agrees that it shall not be a modification of this
Agreement that Company employs or uses a different sales tax provider than as
current. All monthly charges shall by agreement be borne by Company.

 

4.11        Content Availability; Premium Content; Charges and Fees for Same.
Certain content may not be available in certain territories or countries. Some
content may require special or particular approvals or licenses prior to being
made available. Company will make reasonable efforts to ensure the utmost in
content availability based on its existing relationships and contractual
partners. Company makes no warranties or representations that any and all
content is available in all countries or territories of the world. If Client
shall request Premium Content, as defined herein, certain charges may be
incurred by Company pursuant to that request. If Client desires any specific
Premium Content, Client shall contact its account or project manager, and shall
initiate a ticket or Statement of Work (SOW) or Change Order, such as the case
might be, memorializing in writing, with a requisite and agreed-upon level of
specificity, the Premium Content requested by Client. Company will make
reasonable efforts to obtain any such requested Premium Content, but makes no
warranties or assertions that any or all Premium Content as may be requested can
be obtained by Company. However, where Company is able to obtain Premium Content
at the request of Client after Client’s written consent (via additional
Schedules or Addenda) to do so, Client shall pay any and all charges and fees
from third parties for such Premium Content, including any professional fees
that Company incurs in the acquisition of said content, or in the modification
or alteration of Client’s eStore, which professional fees shall be disclosed and
agreed to in writing between Client and Company’s account or project manager.
Company will provide to Client an estimate of proposed charges and fees for any
Premium Content acquisition prior to entering into any agreement with third
parties. Client hereby expressly assents to these charges and fees, pursuant to
Client’s request, and the obligation to pay for them. Premium content charges
equal the actual billed rate plus any applied taxes and services. Company will
forward to Client copies of actual invoices for charges for acquisition of
Premium Content once received from content providers. Charges and fees for same
shall become due and payable upon receipt by Client of notice of charges and
fees. If monthly fees or subscription rates are charged by a content provider,
such shall be added to Client’s monthly minimum transactional revenues as due to
Company per this Agreement.

 

SECTION 5. TERM & TERMINATION

 

5.1          Term. This Agreement will take effect starting on the Effective
Date and will continue thereafter for an initial term of one hundred and twenty
months (120) months from the Effective Date. The Agreement will then
automatically renew for additional terms of twelve (12) months, unless either
party notifies the other party in writing of its intent not to renew not less
than sixty (60), nor more than ninety (90) days prior to the end of the initial
term or any renewal term.

 

 

 

 

5.2          Termination with Cause. Either party may terminate this Agreement
(a) if the other party has materially breached a term, obligation or condition
of this Agreement and has failed to cure the breach within thirty (30) days of
written notice specifying the material breach by the other party, provided,
however, that, if such a material breach of this Agreement occurs that by its
nature cannot be cured with such thirty (30) day cure period, but the breaching
party submits a commercially reasonable written plan to the non-breaching party
within such thirty (30) day cure period to cure the breach after the thirty (30)
day cure period (but in any event not more than ninety (90) days after receipt
of the notice of breach) and the plan (including the timing of the cure set
forth in the plan) is reasonably acceptable to the non-breaching party, the cure
period for the breach shall be extended to the date set forth in the plan; or
(b) effective immediately upon written notice if: (i) all or a substantial
portion of the assets of the other party are transferred to an assignee for the
benefit of creditors to a receiver or to a trustee in bankruptcy; (ii) a
proceeding is commenced by or against the other party for relief under the
bankruptcy or similar laws, and such proceeding is not dismissed within sixty
(60) days; or (iii) the other party is adjudged bankrupt or admits in writing
its inability to pay its debts as they become due.

 

5.3          Break Up Fee for Termination by Client. If Client terminates this
Agreement for any reason, with or without cause, the Client must immediately pay
the Company a Break Up Fee of Ten Million Dollars ($10,000,000).

 

5.4          Consequences upon Termination. Upon termination or expiration of
this Agreement for any reason, (a) the parties shall cease all advertising and
marketing of the Client eStore; (b) Company shall cease operation of the Client
eStore; (c) Client shall immediately cease use of Company’s Intellectual
Property Rights, (d) Client shall immediately return to Company, all property,
equipment and materials provided to Client by Company, and (e) Company shall
immediately return to Client Materials provided to Company (although Company
shall be permitted to keep one copy of such Client Materials solely for
record-keeping purposes).

 

SECTION 6. WARRANTIES; LIMITATION OF LIABILITY

 

6.1          System Uptime. Company will use commercially reasonable efforts to
make the Client eStore generally accessible to users via the Internet
twenty-four hours a day, seven days a week less: (a) scheduled network, hardware
or service maintenance, (b) a failure of the Internet and/or the public switched
telephone network, or (c) the occurrence of any event that is beyond Company’s
reasonable control (collectively, the “Excusable Downtime”). Company will use
all commercially reasonable efforts to make the Client eStore available at least
95% of the time during each month, excluding Excusable Downtime (“Uptime
Commitment”). Company shall maintain commercially reasonable and industry
standard safeguards for data integrity of transmissions as received by or
otherwise transmitted to Company from users or to or from the Client eStore;
provided, however, that Company shall not be responsible or have liability for
data integrity beyond the original condition as received by or otherwise
transmitted to Company. Company shall take commercially reasonable actions to
protect against threats that deny service and thus reduce availability of the
Client eStore or control by providing mechanisms to protect the transmission
facilities, switching components, network management systems and other essential
service provider facilities from unauthorized denial-of-service attacks, insider
attacks, unauthorized or unexpected user actions, unauthorized intrusions, and
other perceived threats. One or more separate Service Level Agreements (SLAs)
shall be forwarded to Client from Company that deal in substantial conformity
with the issues contained in this Section, depending on which Company services
Client utilizes in its chosen Company package.

 

6.2          Company Warranties. Company represents and warrants that: (a) it
has the full corporate right, power and authority to enter into this Agreement
and to perform the acts required of it hereunder; (b) its activities under this
Agreement will not violate any applicable United States federal, state or local
law or regulation; (c) it shall provide the Services in a commercially
reasonable manner, consistent with industry standards, including security
standards; and (d) to the best of Company’s knowledge, the Services and Company
eStore provided hereunder do not infringe any United States Intellectual
Property Rights of any third party.

 

6.3          Client Representations and Warranties. Client hereby represents and
warrants to Company that: (a) Client is authorized to enter into this Agreement;
and (b) Client (i) has the full power and authority to enter into this
Agreement, (ii) Client has all necessary title, rights, and interest in and to
the Client Website and the Client Materials to license the same to Company in
accordance with the terms and conditions of this Agreement; (iii) the Client
Website, the Client Materials and Company’s use thereof shall not violate any
applicable law or infringe upon or violate the rights of any person; and (iv)
the Client Website and the Client Materials do not contain any Prohibited
Content or any computer virus or other contaminating or destructive feature of
any kind. In the event Company becomes aware of a breach or potential breach of
the representations and warranties specified herein, in addition to any other
rights and remedies available to Company, Company may immediately discontinue
its use of the Client Materials or the operation of the Client eStore without
any liability to Company. In addition, Client will comply with all applicable
federal, state and local laws and regulations in its operation of the Client
Website and in the performance of its obligations hereunder.

 

 

 

 

6.4          Disclaimer. WITH THE EXCEPTION OF THE LIMITED WARRANTIES SET FORTH
IN SECTIONS 6.1 AND 6.2, THE SERVICES AND THE CLIENT ESTORE ARE PROVIDED “AS IS”
WITHOUT WARRANTY OF ANY KIND, AND COMPANY HEREBY DISCLAIMS ANY OTHER WARRANTIES
OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY WARRANTY, GUARANTEE,
OR ANY REPRESENTATIONS REGARDING THE AVAILABILITY, USE OR THE RESULTS OF THE USE
OF THE CLIENT ESTORE OR ANY CONTENT PROVIDED THEREON. COMPANY MAKES NO WARRANTY
REGARDING THE LEVEL OF EXPOSURE OF OR REVENUE THAT MAY BE GENERATED THROUGH THE
CLIENT ESTORE.

 

6.5          Limitation of Liability. UNDER NO CIRCUMSTANCES SHALL COMPANY BE
LIABLE TO CLIENT OR ANY CLIENT STORE USERS FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES FOR ANY MATTER ARISING FROM OR
RELATING TO THIS AGREEMENT, THE SERVICES, THE CLIENT STORE, THE CONTENT OR THE
INTERNET GENERALLY, INCLUDING, WITHOUT LIMITATION, A USER’S USE OR INABILITY TO
ACCESS AND USE THE CLIENT STORE OR ANY CONTENT, ANY CHANGES TO OR
INACCESSIBILITY OF THE CLIENT STORE OR ANY CONTENT, DELAY, FAILURE, UNAUTHORIZED
ACCESS TO OR ALTERATION OF ANY TRANSMISSION OR DATA, ANY MATERIAL OR DATA SENT
OR RECEIVED OR NOT SENT OR RECEIVED, WHETHER SUCH LIABILITY IS ASSERTED ON THE
BASIS OF CONTRACT, TORT OR OTHERWISE AND EVEN IF COMPANY WAS INFORMED OF THE
POSSIBILITY OF SUCH DAMAGES. IN NO EVENT SHALL COMPANY’S TOTAL LIABILITY FOR
DIRECT DAMAGES EXCEED AN AMOUNT EQUAL TO THE TOTAL FEES GENERATED IN ACCORDANCE
WITH SECTIONS 4.1 AND 4.2 ABOVE DURING THE PREVIOUS TWELVE (12) MONTHS.

 

6.6          Indemnification by Company. Company shall indemnify, defend and
hold Client, and its officers, members, directors, employees, agents and
affiliates (each, a “Client Indemnified Party”) harmless from and against any
and all costs, liabilities, losses and expenses, including, but not limited to,
reasonable attorneys’ fees resulting from or arising out of any claim, suit,
action, arbitration or proceeding brought by a third party against any Client
Indemnified Party relating to (a) a breach or alleged breach by Company of any
of its representations or warranties hereunder, or (b) infringement or
misappropriation of any United States Intellectual Property Rights by Company.

 

6.7          Indemnification by Client. Client shall indemnify, defend and hold
Company, and its officers, shareholders, members, directors, employees, agents
and affiliates (each, a “Company Indemnified Party”) harmless from and against
any and all costs, liabilities, losses and expenses, including, but not limited
to, reasonable attorneys’ fees resulting from or arising out of any claim, suit,
action, arbitration or proceeding brought by a third party against any Company
Indemnified Party relating to: (a) a breach or alleged breach by Client of any
of its representations, warranties, covenants or obligations hereunder, (b)
infringement or misappropriation of any Intellectual Property Rights by Client,
or (c) any Prohibited Content contained in the Client Website or any Client
Materials.

 

 

 

 

SECTION 7. RELATIONSHIP OF THE PARTIES

 

7.1          Relationship of the Parties. The relationship of Company and Client
established by this Agreement shall be solely that of independent contractors,
and nothing herein (including the use of the term “partner” in this Agreement or
any other between Client and Company) shall create or imply any common law,
legal, or contractual partnership, joint venture or other relationship. Nothing
in this Agreement shall be construed to give either party the power to direct or
control the daily activities of the other party. Nothing in this Agreement shall
grant either party or any of its representatives the power or authority to make
or give any agreement, statement, representation, warranty or other commitment
on behalf of the other party, or to enter into any contract or otherwise incur
any liability or obligation, express or implied, on behalf of the other party,
or to transfer, release, or waive any right, title, or interest of the other
party.

 

7.2          Changes to the Client eStore. Company reserves the right at any
time without liability or prior notice to add, change or terminate any of the
design, specifications, features, Products, or functions of or provided on the
Client eStore (with the exception of Client Materials except as otherwise
provided pursuant to this Agreement). Client recognizes and accepts that certain
changes or customization requests to the Client eStore may result in reasonable
extension of deadlines to complete work on the Client eStore, or any component
or module thereof, and if substantial (in the sole discretion of Company) may
incur additional charges for professional services. Company agrees that such
additional work and charges, if any, shall be disclosed to Client prior to work
on same being commenced. If so, a Professional Services Agreement (PSA),
describing and limiting these costs and charges, shall be presented by Company
to Client.

 

7.3          Expenditures. Client acknowledges and agrees that any expenses it
incurs in furtherance of this Agreement are voluntary in nature and are made
with the knowledge that this Agreement may expire or be terminated as provided
herein. Client shall make no claim against Company, and Company shall not be
liable with respect to the recoupment of any expenditures or investment made by
Client.

 

SECTION 8. INTELLECTUAL PROPERTY RIGHTS

 

8.1          Intellectual Property Rights. As between the parties, Company shall
have and retain sole ownership of all its Intellectual Property Rights in the
Company eStore (except the Client Materials) and any current and future
enhancements, revisions, new releases, updates, improvements, and documentation,
including any derivative works and goodwill thereof or therein, and no right,
title or interest in any of the foregoing is granted to Client except as
expressly provided herein. Client shall promptly notify Company of any
determination, discovery or notification that any person or entity is or may be
infringing the Intellectual Property Rights of Company or its licensors.

 

8.2          Confidential Information. During the course of performance of this
Agreement, each party may disclose certain Confidential Information to the other
party. The receiving party shall maintain the secrecy of all such Confidential
Information and shall not use, disclose or otherwise exploit any Confidential
Information for any purpose not specifically authorized by the disclosing party
in this Agreement. All files, lists, records, documents, drawings,
specifications, equipment and computer programs that incorporate or refer to any
Confidential Information shall be returned, deleted or destroyed by the
receiving party promptly upon termination or expiration of this Agreement.

 

8.3          Exclusivity. The parties agree that Client may acquire Confidential
Information about the Company, including, without limitation, information
regarding the Company’s finances, prices, expenses, business negotiations,
business techniques, business models, service providers, and subcontractors,
partners and affiliates, as they may now exist or as they may be developed in
the future. In recognition of the foregoing, Client and its subsidiaries and
affiliates shall not during the term of this Agreement or for one (1) year after
the termination or expiration of this Agreement, engage any other party to
provide services similar to Services provided by the Company in developing,
hosting and operating the Client eStore, or develop, host or operate a website
similar to the Company eStore or any part thereof, on its own behalf or on
behalf of any other party, without the prior written consent of the Company.

 

 

 

 

8.3          Remedies. Client agrees that a breach of Sections 8.1, 8.2 or 8.3
will cause irreparable injury and damage. The parties expressly agree that any
party damaged by a breach of these sections 8.1, 8.2 or 8.3 shall be entitled to
injunctive and other equitable relief to prevent such a breach, in addition to
any other remedy to which Company might be entitled. The parties waive the
posting of any bond or surety prior to the issuance of an injunction hereunder.
All remedies for such a breach shall be cumulative.

 

SECTION 9. GENERAL PROVISIONS

 

9.1          Entire Agreement; Amendment. This Agreement, including any exhibits
and schedules hereto, constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all prior agreements, both
oral and written, with respect to the subject matter hereof. No amendment or
modification of this Agreement or any provision or attachment of this Agreement
shall be effective unless in writing and signed by both parties.

 

9.2          Severability. If any term or provision of this Agreement shall be
held to be invalid, illegal or unenforceable, the remaining terms and provisions
of this Agreement shall remain in full force and effect, and such invalid,
illegal or unenforceable term or provision shall be deemed not to be part of
this Agreement.

 

9.3          Governing Law; Venue. This Agreement shall be governed by and
construed, interpreted, and enforced in accordance with the laws of the State of
Missouri, U.S.A., without reference to its conflicts or choice of law
principles. The United Nations Convention on Contracts for the International
Sale of Goods and the Uniform Computer Information Transactions Act shall not
apply to this Agreement.

 

9.3.1      Non-United States Citizens or Residents. If Client is not a citizen
or resident of the United States, all disputes, actions, claims or proceedings
between the parties relating to the validity, construction or performance of, or
otherwise concerning the this Agreement (except for claims by Company for
injunctive or other equitable relief) shall be settled by arbitration in
accordance with UNCITRAL Arbitration Rules as at present in force. The
appointing authority shall be the International Chamber of Commerce ("ICC")
acting in accordance with the rules adopted by the ICC for this purpose, and the
place of arbitration shall be St. Louis, Missouri, U.S.A. There shall be only
one arbitrator. The award shall be in law and not in equity and shall be final
and binding on both parties. In such an event, the parties hereto irrevocably
agree to submit all matters and disputes arising in connection with this
Agreement to arbitration in the St. Louis, Missouri, U.S.A. metropolitan area.
The language of arbitration shall be English. The decision of the arbitrator
shall be final, binding and incontestable and may be used as a basis for
judgment thereon in any country or region.

 

9.3.2      United States Citizens or Residents; Injunctive Relief. If Client is
a citizen or resident of the United States (or if Company seeks injunctive or
other equitable relief), all disputes, actions, claims or proceedings between
the parties relating to the validity, construction or performance of, or
otherwise concerning this Agreement shall be brought exclusively in the federal
or state courts located in or serving the City of St. Louis, Missouri, U.S.A.
The parties irrevocably submit and consent to the exercise of subject matter
jurisdiction and personal jurisdiction over each of the parties by the federal
and/or state courts located in or serving City of St. Louis, Missouri, U.S.A.
The parties hereby irrevocably waive any and all objections which any party may
now or hereafter have to the exercise of personal and subject matter
jurisdiction by the federal or state courts located in or serving City of St.
Louis, Missouri, U.S.A and to the laying of venue of any such suit, action or
proceeding brought in any such federal or state court located in or serving City
of St. Louis, Missouri, U.S.A.

 

9.3.3      Savings Clause. In the event the foregoing arbitration provision does
not apply, is found inapplicable or otherwise not given full force and effect,
the parties agree that the sole and exclusive jurisdiction and venue for any and
all unresolved disputes related to this Agreement shall be in any trial or
appellate court located in or serving City of St. Louis, Missouri, U.S.A.

 

 

 

 

9.4          Costs of Litigation and Arbitration. If any action is brought by
either party to this Agreement against the other party for the subject matter
hereof, the prevailing party shall be entitled to recover, in addition to any
other relief granted, reasonable attorneys’ fees and costs and expenses of
investigation, litigation and arbitration including, without limitation, costs
of collection of Fees due under this Agreement.

 

9.5          Notices. Notices may be delivered by electronic means (with
satisfactory evidence of transmission) to the email addresses set forth below
the parties’ signatures hereto, and notices so delivered shall be effective upon
actual receipt of the electronic transmission.

 

9.6          Survival. In addition to any other provisions of this Agreement
that expressly provide that they survive the termination or expiration of this
Agreement, the provisions of Sections 1, 2.1, 3.4, 3.6, 4, 5.3,5.4, 6, 8 and 9
shall survive the termination or expiration of this Agreement.

 

9.7          Waiver. Except as specifically provided in a written waiver signed
by a duly authorized representative of the party seeking enforcement, the
failure to enforce or the waiver of any term of this Agreement shall not
constitute the waiver of such term at any time or in any circumstances and shall
not give rise to any restriction on or condition to the prompt, full and strict
enforcement of the terms of this Agreement.

 

9.8          Assignment and Benefit. Neither party may assign this Agreement
without the prior written consent of the other party; provided, however, Company
may assign this Agreement without the consent of Client (i) in connection with a
merger, consolidation, sale or other disposition of the business operations
relating to the Services (ii) to any affiliate or subsidiary of Company. Client
may not delegate its duties hereunder without the prior written consent of
Company. Any attempt by Client to assign any of its rights or delegate any of
its duties shall be null and void. This Agreement shall be binding upon and
shall inure to the benefit of Client and Company and their successors and
permitted assigns, subject to the other provisions of this Section. The parties
agree that all subsidiaries and affiliates of Company are the intended
third-party beneficiaries of the rights and entitlements of Company under this
Agreement and may enforce the provisions of this Agreement on behalf of
themselves or Company, and all obligations of Client under this Agreement
(including without limitation under Sections 8.1 and 8.2 hereof) are also made
in favor of Company’s subsidiaries and affiliates.

 

9.9          Force Majeure. Each party to this Agreement shall be excused from
any delay or failure in its performance hereunder caused by any disruption or
slow speed of the Internet, break-downs of security or introduction of computer
viruses (and the like) by third parties, any labor dispute, government
requirement, acts of God, earthquakes, changes in law, regulation or government
policy, riots, war, fire, epidemics, swarms of locusts, floods, hail, invasion
by Huns, hurricanes, jungle rot, the “croup”, sausage fingers, hammer toe, acts
or omissions of vendors or suppliers, equipment failures, transportation
difficulties, or any other cause beyond its reasonable control. Such party shall
use its best efforts to cure any such failure or delay in performance arising
from a force majeure condition, and shall timely advise the other party of such
efforts. If such delay continues for more than ten (10) days, the party injured
by the inability of the other to perform may, upon ten (10) days prior written
notice, terminate this Agreement.

 

9.10        Third Parties. Nothing in this Agreement, express or implied, shall
create or confer upon any person or entity not a named party to this Agreement
any legal or equitable rights, remedies, obligations, liabilities or claims with
respect to this Agreement, except as expressly provided herein.

 

9.11        Headings; Controlling Language. The captions and headings of this
Agreement are included for ease of reference only and will be disregarded in
interpreting and construing this Agreement. The controlling language of this
Agreement is English. Any translations of this Agreement that may have been
provided by Company have been provided for convenience only and shall have no
binding effect.

 

 

 

 

9.12        Execution; Counterparts. This Agreement may be executed in
counterparts, each of which will be deemed an original, but all of which
together will constitute the same agreement. The parties agree that this
Agreement may be executed by each party signing one original and providing a
facsimile (fax) or scanned copy of the signature page to the other party,
provided that each party agrees to make its document with the original signature
available to the other party upon request, and further provided that the parties
agree that the fax signature shall be treated as if it were an original
signature, and neither party shall contest the validity of this Agreement based
on the use of fax or scanned signatures.

 

IN WITNESS WHEREOF the parties have caused this Agreement to be duly executed as
of the day and year first written above.

 

CLIENT:   COMPANY STATIONDIGITAL CORPORATION   CLOUDWEBSTORE, INC.       BY:    
BY:   PRINTED NAME:  Timothy M. Roberts   PRINTED NAME:  Timothy M. Roberts
TITLE:  Chairman and CEO   TITLE:  Chairman and CEO

 

 

 

 

EXHIBIT A

 

CLIENT PROMOTIONAL COMMITMENTS

 

Client will need to define Marketing and Merchandising plans to drive traffic
and transaction volumes to the site. The Company does offer Marketing and
Merchandising services on a package or professional services hourly rate. A
consultative session with the Client will need to be scheduled to determine what
additional services the Company could provide to the Client.

 

Advertising:        The Company can provide recommendations for advertising
placements as part of a Marketing and Merchandising plan.

 

Newsletter Promotions:    As part of the Marketing and Merchandising plans, the
Company can provide recommendations and assist in developing online newsletter
promotions to drive traffic and sales to the site.

 

 

 